Case 2:18-cv-03648-SJF-SIL Document 83-11 Filed 11/18/19 Page 1 of 1 PageID #: 1135




     MOORE
     INTERNATIONAL LAW         PLLC                                           INTERNATIONAL LEGAL MATTERS
                                                               ____________________________________________
                                                                                WRITER: SCOTT MICHAEL MOORE
                                                                                             SMM@MILOPC.COM
     ROCKEFELLER CENTER                                                                   LICENSED & ADMITTED
     45 ROCKEFELLER PLAZA, 20TH FLOOR                          SUPREME COURT OF THE UNITED STATES OF AMERICA
     NEW YORK, NEW YORK 10111 USA                                U.S. COURT OF APPEALS FOR THE FEDERAL CIRCUIT
     TELEPHONE: + (212) 332-3474                                           U.S. COURT OF INTERNATIONAL TRADE
     FACSIMILE: + (212) 332-3475                                                    OTHER U.S. FEDERAL COURTS
     WWW.MILOPC.COM                                                      STATES OF NEW YORK & MICHIGAN ONLY
                                                                  LONDON COURT OF INTERNATIONAL ARBITRATION

     Via ECF & FedEx

                                             4 November 2019


     Brian C. Mitchell, Esq., ACA
     Suffolk County Attorney’s Office
     H. Lee Dennison Building
     100 Veterans Memorial Highway
     Hauppauge, NY 11788


             Re:     Silva et al v. Farrish et al, Case No. 18-cv-3648 (EDNY) (SJF)(SIL)


     Dear Mr. Mitchell:

             Pursuant to Judge Feuerstein’s briefing order in the above captioned action, please find
     enclosed the following via service by FedEx:

         1) Plaintiffs’ Memorandum of Law in Opposition to County Defendants’ Motion for
            Summary Judgment,
         2) Plaintiffs’ Local Rule 56(1)(b) Counter-Statement of Facts as to County Defendants, and
         3) Declaration of Scott M. Moore in Opposition to County Defendants Rule 56 Motion, and
            Plaintiffs’ Exhibits 1-42.


                                              Very Truly Yours,

                                              MOORE INTERNATIONAL LAW                     PLLC

                                              BY:     /s/ Scott M. Moore

                                              Scott Michael Moore
                                              Attorney at Law
                                              Counsel for Plaintiffs

     Enclosures (Cover by ECF only)
